Case 1:15-cr-00048-TFM-B Document 269 Filed 12/23/19 Page 1 of 1                      PageID #: 998



                        IN THE UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF ALABAMA
                                 SOUTHERN DIVISON

 UNITED STATES OF AMERICA,                     §
                                               §
 vs.                                           §      1:15-cr-00048-TFM-B
                                               §
 MEOSHI NELSON,                                §
                                               §
        Defendant.                             §

           DEFENDANT MEOSHI NELSON’S MOTION TO SET LATER TIME
             _______________________________________________________

        COMES NOW Defendant, MEOSHI NELSON, by and through her undersigned counsel
 and moves to set this case for a later time. This case is set for a Revocation hearing on January 9,
 2020, at 10:00 am, on the basis that Defendant’s counsel is scheduled to be in a Mobile County
 Planning Commission meeting on January 9, 2020, at 10:00 am.

       WHEREFORE, Defendant and her counsel respectfully request that your Honor set
 Defendant’s Revocation Hearing to a later time on January 9, 2020.

                                                      Respectfully Submitted,

                                                      /s/ Buzz Jordan
                                                      Buzz Jordan
                                                      Attorney for Defendant
 OF COUNSEL:
 BUZZ JORDAN, P.C.
 1111 Dauphin Street
 Mobile, AL 36604
 buzz@rossandjordan.com
 T;/ 251-432-5400

                                 CERTIFICATE OF SERVICE

         I certify that on December _23rd_, 2019, I electronically filed the foregoing with the Clerk
 of the Court using the CM/ECF system which will send notification of such filing to counsel of
 record.


                                                      /s/ Buzz Jordan
                                                      Buzz Jordan
